In an action to recover on a revolving credit agreement, the defendant Marianne Mitchell appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County (Brennan, J.), entered March 10, 2005, as, upon an order of the same court dated March 2, 2005, made upon renewal, granting that branch of the plaintiff’s motion which was for summary judgment against her, is in favor of the plaintiff and against her in the principal sum of $29,829.29. The notice of appeal from the order is deemed to be a notice of appeal from the judgment (see CPLR 5512 [a]).
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the contention of the defendant Marianne Mitchell, the plaintiff made a prima facie showing of its entitlement *623to judgment as a matter of law by submitting proof of the underlying credit agreement, the guarantee bearing her signature, and the failure to make payment in accordance with the terms of the credit agreement and the guarantee (see Federal Deposit Ins. Corp. v 7 A.M. to 11 P.M. Delicatessen, 251 AD2d 620 [1998]; SCP [Bermuda] v Bermudatel Ltd., 224 AD2d 214, 216 [1996]; Naugatuck Sav. Bank v Gross, 214 AD2d 549 [1995]). In response, Mitchell merely came forward with a conclusory denial that she signed the guarantee, which was insufficient to raise a triable issue of fact in opposition to the motion (see Banco Popular N. Am. v Victory Taxi Mgt., 1 NY3d 381, 383-384 [2004]; Peyton v State of Newburgh, Inc., 14 AD3d 51, 54 [2004]; Federal Deposit Ins. Corp. v 7 A.M. to 11 P.M. Delicatessen, supra). Accordingly, the Supreme Court properly granted that branch of the plaintiff’s motion which was for summary judgment against Mitchell. Adams, J.P., Ritter, Santucci and Spolzino, JJ., concur.